Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The claims in the application are deemed to be directed to a nonobvious improvement over the invention published in United States Patent Application Publication No.  2016/0379165. 
The claims comprise a first edge gateway device and a second edge gateway device; receiving state data associated with a workload that is initially assigned to the first edge gateway device, wherein the state data comprises external state data that indicates a defined condition is associated with a first route of a shipment initially being routed towards the first edge gateway device, and wherein the shipment is associated with the mobile Internet of things device; based on an analysis of the external state data that indicates the defined condition is associated with the first route of the shipment, predicting that the shipment will be rerouted from the first route to a second route associated with the second edge gateway device due in part to the defined condition; and in response to determining that the state data satisfies an unexpected state criterion based on the predicting, modifying the workloads assigned to the collaborative edge gateway devices, wherein the modifying comprises terminating assignment of the workload to the first edge gateway device and reassigning the workload to the second edge gateway device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UZMA ALAM/Primary Examiner, Art Unit 2457